MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      FILED
court except for the purpose of establishing                             Jul 31 2018, 9:54 am
the defense of res judicata, collateral                                        CLERK
estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                    Curtis T. Hill, Jr.
Deputy Public Defender                                    Attorney General of Indiana
Fort Wayne, Indiana
                                                          Henry A. Flores, Jr.
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ross M. Jordan,                                           July 31, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-903
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Frances C. Gull,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          02D04-1706-F6-634



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-903 | July 31, 2018                     Page 1 of 4
                                           Case Summary
[1]   After pleading guilty to Level 6 felony theft, Ross M. Jordan was sentenced to a

      one-year term, all of which was to be served in the Department of Correction

      (“DOC”). Jordan challenges the appropriateness of his placement in the DOC.

      We affirm.



                            Facts and Procedural History
[2]   Between July and September of 2016, Jordan stole jewelry, electronics, and

      lawn equipment from his mother. He then pawned the stolen items at various

      pawn shops in exchange for $880. On June 8, 2017, the State charged Jordan

      with Level 6 felony theft. Jordan pled guilty and was placed in the Allen

      County Drug Court Diversion Program (“the program”). On February 21,

      2018, Jordan’s placement in the program was revoked after he admitted to

      committing numerous violations of the program’s rules. The trial court

      subsequently sentenced him to a one-year term, all of which was to be served in

      the DOC.



                                 Discussion and Decision
[3]   Jordan contends that the trial court’s order that he serve his one-year sentence

      in the DOC is inappropriate. Indiana Appellate Rule 7(B) provides that “The

      Court may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.”
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-903 | July 31, 2018   Page 2 of 4
              The location where a sentence is to be served is an appropriate
              focus for application of our review and revise authority.
              Nonetheless, we note that it will be quite difficult for a defendant
              to prevail on a claim that the placement of his or her sentence is
              inappropriate. As a practical matter, trial courts know the
              feasibility of alternative placements in particular counties or
              communities. For example, a trial court is aware of the
              availability, costs, and entrance requirements of community
              corrections placements in a specific locale. Additionally, the
              question under Appellate Rule 7(B) is not whether another
              sentence is more appropriate; rather, the question is whether the
              sentence imposed is inappropriate. A defendant challenging the
              placement of a sentence must convince us that the given
              placement is itself inappropriate.


      Fonner v. State, 876 N.E.2d 340, 343–44 (Ind. Ct. App. 2007) (internal citation

      omitted).


[4]   In this case, Jordan violated his Mother’s trust by stealing numerous items from

      her home. These items included jewelry, electronics, and yard equipment. He

      then pawned these items for $880. Jordan’s actions demonstrate a disregard for

      both his mother and her property.


[5]   In addition, the fact that Jordan would steal from his mother reflects poorly on

      his character. Jordan’s criminal history, albeit relatively minor, indicates that

      he has failed to alter his behavior and refrain from continued criminal activity.

      It also does not reflect well that Jordan took advantage of the leniency of the

      trial court in this case by committing numerous violations of the rules of the

      program. We cannot say that it was unreasonable for the trial court to infer



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-903 | July 31, 2018   Page 3 of 4
      that Jordan would not respond well to similar rules if placed on probation or in

      community corrections.


[6]   Finally, Jordan acknowledges that he suffers from an addiction and that his

      criminal behavior is generally related to his drug use. Jordan, however, has not

      sought treatment for his addiction. While Jordan claims to be sober, we are

      unconvinced that, even if true, such sobriety will be lasting without treatment.

      For these reasons, Jordan has failed to meet his burden of convincing us that

      placement in the DOC was inappropriate. See id., 876 N.E.2d at 44 (providing

      that a defendant must convince us that the placement ordered by the trial court

      is inappropriate).


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-903 | July 31, 2018   Page 4 of 4